Citation Nr: 0501071	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the Regional Office 
(RO) that denied the veteran's claims for service connection 
for an enlarged prostate and PTSD.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam.

2.  The service medical records are negative for complaints 
or findings pertaining to the prostate.

3.  Benign prostatic hypertrophy was initially documented 
many years following service, and there is no competent 
medical evidence to link it to service.


CONCLUSION OF LAW

An enlarged prostate was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in December 2001 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

The record contains the veteran's service medical records, 
private treatment records and reports of VA evaluation.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim for service connection 
for an enlarged prostate.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to the genitourinary system.  On a report 
of medical history in conjunction with the separation 
examination in August 1970, the veteran denied having 
frequent or painful urination.  A clinical evaluation of the 
genitourinary system on the separation examination in August 
1970 was normal.  

The veteran's discharge certificate reveals that among the 
medals he received were the Vietnam Service Medal and the 
Vietnam Campaign Medal.  

The veteran submitted a claim for service connection for, in 
pertinent part, an enlarged prostate in November 2001.  He 
reported treatment from a private physician beginning in 
1999.  

Private medical records dated from 1998 to 2001 have been 
associated with the claims folder.  It was noted in February 
1999 that the veteran was voiding better.  When he was seen 
in November 1999, the pertinent assessment was possible 
benign prostatic hypertrophy.

The veteran was afforded a genitourinary examination by the 
VA in December 2001.  The examiner noted that the claims 
folder was available for review.  A history of benign 
prostatic hypertrophy was reported.  The veteran related that 
he had two to three episodes of nocturia due to prostatic 
hypertrophy.  There was no history of prostate surgery.  
Following an examination, the pertinent diagnosis was benign 
prostatic hypertrophy.

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Effective prior to December 27, 2001, for claims involving 
exposure to an herbicide, such as Agent Orange, the law 
provided that veterans who served on active military, naval, 
or air service in the Republic of Vietnam during the period 
beginning January 9, 1962, and ending on May 7, 1975 (the 
Vietnam era), and who have a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(a)(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (2001).  
The Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, prior to December 27, 2001, if a 
veteran did not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there was no presumption that the veteran was in 
fact exposed to herbicides in service.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) expanded the 
presumption of exposure to herbicides to include all Vietnam 
era veterans, not just those who have a disease on a 
presumptive list in 38 U.S.C. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This expansion of the presumption of exposure to 
herbicides is effective from December 27, 2001.

The veteran's active duty included service in Vietnam during 
the Vietnam era.  VA regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  An herbicide agent 
is a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6) 
(2004).  

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

The veteran asserts that service connection is warranted for 
benign prostatic hypertrophy.  He argues that his enlarged 
prostate is the result of exposure to herbicides in Vietnam.  

The Board acknowledges that the veteran has been diagnosed 
with benign prostatic hypertrophy.  The fact remains, 
however, that the evidence does not show that the veteran has 
prostate cancer, the only condition of the prostate for which 
38 C.F.R. § 3.309(e) is applicable.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his enlarged prostate. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In this regard, the Board emphasizes that there is no 
clinical evidence of benign prostatic hypertrophy during 
service or for nearly thirty years following the veteran's 
discharge from service.  The only evidence supporting the 
veteran's claim consists of his statements regarding the 
etiology of his condition.  While the veteran has asserted 
that his benign prostatic hypertrophy is related to service, 
as a lay person, he lacks the capability to provide evidence 
that requires specialized knowledge, skill, experience, 
training or education.  Espiritu v. Derwinsk, 2 Vet. App. 492 
(1992).  In this case, the Board concludes that the absence 
of any findings concerning benign prostatic hypertrophy for 
so many years after service is of greater probative value 
than the veteran's allegations pertaining to the onset of his 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for benign prostatic hypertrophy.


ORDER

Service connection for benign prostatic hypertrophy is 
denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD.  He claims that although his military occupational 
specialty was light vehicle driver, he was involved in 
several combat actions.  The veteran's unit records have not 
been associated with the claims folder.  On his application 
for service connection submitted in November 2001, the 
veteran reported that he was being treated for PTSD at a Vet 
Center in Oak Park, Illinois.  He has also reported that he 
is treated at a VA Medical Center for PTSD.  There is no 
indication in the record that the RO attempted to obtain 
these records.  

Several decisions of the United States Court of Veterans 
Appeals (the Court) have affected the adjudication of claims 
for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown, 7 Vet. App. 70 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding his in-
service stressors.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments, and the names, ranks, 
unit of assignment and any other 
identifying information concerning any 
OTHER individuals involved in the events.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  The RO should obtain any available 
unit records to confirm the reported 
stressors.  

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the United States Armed 
Services Center for Unit Records 
Research, 7798 Cissna Road, Springfield, 
Virginia 22150.

4.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

5.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

6.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

7.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether the veteran suffers from any 
psychiatric disorder and, if so, its 
nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded by VA to have 
existed in service would be of a quality 
sufficient to produce PTSD.  The examiner 
should be advised that only those events 
in service conceded by VA may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  The 
entire claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


